Citation Nr: 0012458	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  93-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for gastroenteritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
October 1991.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which, in part, denied service connection for bilateral heel 
spurs, a right foot disability, a hiatal hernia, 
gastroenteritis, phlebitis of the legs, peripheral vascular 
disease, a testicular disability claimed as a varicocele, 
kidney disease, and sinusitis.  In April 1995, the Board 
remanded the case to the RO for additional evidentiary 
development.  

In an April 1998 decision, the Board denied service 
connection for bilateral heel spurs, phlebitis of the legs, 
peripheral vascular disease, a testicular disability claimed 
as a varicocele, kidney disease, and sinusitis; and remanded 
to the RO the issues of service connection for a right foot 
disability, a hiatal hernia, and gastroenteritis for 
additional development.  By an October 1999 rating decision, 
service connection for bilateral pes planus with heel spurs 
was granted, thereby rendering the right foot disability 
service connection issue moot.  The Board will render a 
decision herein on the remaining issues of service connection 
for a hiatal hernia and gastroenteritis.  

With regards to another matter, it is unclear whether a 
January 2000 written statement from appellant's 
representative, and other documents on file, is intended as a 
request for service connection for gastroesophageal reflux 
disease.  That issue has not been developed by the RO and is 
not presently before the Board.  If it is his intention to 
request service connection for gastroesophageal reflux 
disease, he should specifically so inform the RO, in order 
for the RO to take appropriate action.  Kellar v. Brown, 6 
Vet. App. 157 (1994).  



FINDING OF FACT

It has not been shown, by competent evidence, that appellant 
currently has a hiatal hernia or gastroenteritis.  


CONCLUSION OF LAW

Appellant has not submitted evidence of well-grounded claims 
for entitlement to service connection for a hiatal hernia or 
gastroenteritis.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether appellant 
has presented evidence of well-grounded claims with respect 
to the issues of service connection for entitlement to 
service connection for a hiatal hernia or gastroenteritis.  A 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that the appellant in that case had not 
presented a well-grounded claim as a matter of law.  The 
Court pointed out that "unlike civil actions, the Department 
of Veterans Affairs (previously the Veterans Administration) 
(VA) benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  If a well-
grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions as to these service 
connection claims are either inherently incredible or beyond 
the competence of the person(s) making the assertions, as 
will be explained.

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that these claims were denied as not well 
grounded, in part, because the claimed disabilities were not 
clinically shown to be presently manifested.  See, in 
particular, the December 1992 Statement of the Case and 
September 1997 and October 1999 Supplemental Statements of 
the Case.  Additionally, those Supplemental Statements of the 
Case informed them of the legal requirement that a claimant 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded.  See also 
March 1998 and February 2000 informal hearing presentations, 
wherein appellant's representative expressed familiarity with 
the well-grounded claim concept.  Thus, it is apparent that 
they were knowledgeable regarding the necessity of competent 
evidence to support these claims.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 
341, 344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  As noted 
above, these concerns have been addressed as the appellant 
has been notified of the evidence that is required.

It does not appear that appellant has informed the VA of the 
existence of any specific competent evidence that would 
render the claims well grounded (i.e., competent evidence 
indicating that appellant presently has a hiatal hernia or 
gastroenteritis that are related to service).  Additionally, 
pursuant to the Board's April 1995 and April 1998 remands, VA 
examinations were conducted with respect to the claimed 
service connection conditions.  Subsequent to the Board's 
remands, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Thus, at this 
point, further development is not indicated.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  In pertinent part, for the showing 
of chronic disease in service, there are required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnoses including the word "Chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In pertinent part, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Since the service records 
indicate that appellant served in Vietnam from October 1969 
to November 1970; his military occupational specialties 
included infantryman; and his awards included a Combat 
Infantryman Badge, combat exposure has obviously been 
substantiated, and these statutory and regulatory provisions 
regarding service connection evidentiary requisites, where 
combat is involved, are applicable.

Appellant alleges that he has a hiatal hernia and 
gastroenteritis related to service.  However, appellant is 
not competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  

The appellant's service medical records reflect that he 
received various treatment for gastrointestinal 
symptomatology during his more than two decades of military 
service.  In part, the service medical records reveal 
treatment for gastroenteritis in 1972 and 1975 and a hiatal 
hernia in 1990 and 1991.  Significantly, an upper 
gastrointestinal tract x-ray study in November 1990 revealed 
a minimal hiatal hernia, although a hiatal hernia was not 
confirmed on earlier upper gastrointestinal tract x-ray 
studies in March 1986, September 1988, and March 1990.  A 
June 1991 service retirement examination noted that a hiatal 
hernia had been diagnosed a year earlier.  Post-service 
military clinical records dated shortly after service 
included treatment for gastrointestinal complaints and 
atypical chest pain.  A hiatal hernia was noted by history, 
but was not clinically confirmed.  Gastroenteritis was not 
clinically reported nor diagnosed.  

Although a VA general medical examination was conducted in 
February 1992, as the Board pointed out in its April 1995 
remand, that examination was inadequate for adjudicating the 
appellate issues; and consequently, the RO was instructed to 
arrange adequate VA examinations, with appropriate tests and 
studies, to determine whether the claimed disabilities were 
currently present and their etiology.  A May 1995 VA 
gastrointestinal examination was conducted and a history of a 
hiatal hernia was diagnosed.  On June 1997 VA 
gastrointestinal examination, appellant had various 
gastrointestinal complaints.  Significantly, an upper 
gastrointestinal tract x-ray study with barium swallow was 
unremarkable.  Neither a hiatal hernia nor gastroenteritis 
was diagnosed or otherwise shown.  

Pursuant to the Board's April 1998 remand, a VA 
gastrointestinal examination was conducted in March 1999.  
Although appellant had various gastrointestinal complaints, 
the examiner noted that a July 1997 upper gastrointestinal 
tract x-ray study with barium swallow was normal as was an 
April 1999 esophagogastroduodenoscopy.  The diagnoses 
included "[e]xamined for gastroenteritis, not found."  A 
hiatal hernia was neither shown on that upper 
gastrointestinal tract x-ray study nor diagnosed or otherwise 
shown.  

Appellant has not presented any competent evidence that 
indicates that a hiatal hernia or gastroenteritis is 
presently manifested and related to service.  The Court, in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), held that, 
referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of clinical evidence showing that 
appellant has a hiatal hernia or gastroenteritis related to 
service, the claims for service connection for a hiatal 
hernia and gastroenteritis are not well grounded.  The claims 
are therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994).  See also, Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995).


	(CONTINUED ON NEXT PAGE)



ORDER

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a hiatal 
hernia or gastroenteritis, these claims are denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

